DETAILED ACTION
In view of the Appeal Breif filed on 2-17-21, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANDREA L WELLINGTON/           Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 29 of page 13 is confusing.  This paragraph discloses the values not including the word “about” are intended to include . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25, 27-33, and 35-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to all of the claims featuring a value limitation that does not feature the word “about”, on page 13 the paragraph starting on line 29 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 28-33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Clipstone et al. (6,684,513) as evidenced by Patel et al. (2013/0014395) and Sastri (3,761,372).  With regards to claims 1-21, 24, 29-33, 36, and 38, Clipstone et al. disclose the invention including razor blade (10) having a substrate a   
With regards to claims 1-6, 28, 32, 35, 36, and 38, Clipstone et al. fail to disclose the claimed specific thicknesses and thickness ratios.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the claimed thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been an obvious matter of design choice to have made to have incorporated the claimed thicknesses and thickness ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been an obvious matter of design choice to make the different portions of the substrate of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  User’s shaving needs have many perimeters dues to everyone’s area to be shaved being different.  Such a modification would allow for a more efficient/comfortable shave for a particular user.  With regards to claim 25, Modified Clipstone et al. incorporates all of the structure claimed in claims from which claim 25 depends and therefore incorporate structure allowing for a wool felt cut force greater than about 2lbs.  Therefore, it would have been an obvious matter of design choice to modify the device of Clipstone et al. to obtain the invention as specified in claims 1-6, 25, 28, 32, 35, 36, and 38.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  Patel et al. (2013/0014395) provide evidence that it is desirable to alter the shape of the razor blade to achieve a razor blade with a low cutting force, while at the same time improving safety and comfort (paragraph [0004]).  By finding the ideal edge design, it is possible to provide a low cutting force blade that is safer on the skin leading to a more comfortable shave (paragraph [0004]).  
With regards to claims 22, 23, and 37, Clipstone et al. disclose the invention including the outer layer being produced from a dispersion having a percentage of solids by weight of a composition of telomere and the dispersion having a g/L of telomere (column 3 lines 15-23).
However, with regards to claims 22, 23, and 37, Clipstone et al. fail to disclose the specific percentage and g/L.
In light of paragraph [0033] of Patel et al., it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable material with a reasonable amount of telomere, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  User’s shaving needs have many perimeters dues to everyone’s area to be shaved being different.  Such a modification would allow for a more efficient shave for a particular user.  Therefore, it would have been an obvious matter of design choice to modify the device of Clipstone et al. to obtain the invention as specified in claims 22, 23, and 37.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the .  
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clipstone et al. as evidenced by Patel et al. (2013/0014395) and Sastri (3,761,372) in view of Althaus et al. (5,275,672).  Clipstone et al. disclose the invention including the substrate is stainless steel (column 2 line 39).
However, Clipstone et al. fail to disclose the stainless steel is martensitic stainless steel.
Althaus et al. teach it is old and well known in the art of razor blade steel to incorporate martensitic stainless steel (column 1 lines 31-32).  Such a modification allows for a rust-resisting material to make the blade.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Clipstone et al. with the specific stainless steel, as taught by Althaus et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 2-17-21 have been fully considered but they are not persuasive.  The issue with how to interpret the non-about values is still unclear.  The same basic rejection has been used in the all of rejections.  Basically, it is unclear what actual value eight micrometers is in light of the paragraph on page 13?
.            
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724